GRAVES, Judge.
Both appellants were convicted by the jury and each fined the sum of $100.00 for the unlawful possession of whisky in a dry area.
The testimony shows that Lubbock County is a dry area under the law. On the date in question the sheriff of that county, his deputy, and a Texas Liquor Control Board Agent, being in possession of a search warrant, approached the home of the appellants; that Mrs. Wilkinson ran into the house immediately and began to break some bottles which evidently contained whisky. She broke five bottles, but the officer following her found two bottles which were not broken. No defense was offered, and we think the testimony was sufficient to show guilt.
There are no bills of exception in the record.
No error appearing, the judgment will be affirmed.